DETAILED ACTION
Remarks
This office action is in response to the amendment filed on 12/07/2020.
Claims 8-9 have been canceled.
Claims 6, 7, and 10 have been amended.
Claim 11 has been added.
Objection to claims 7-10 is withdrawn in view of the Applicant’s amendment. 
Claims 6-7 and 10-11 remain pending and have been examined.

Information Disclosure Statement
The information disclosure statements filed on 12/10/2020 has been placed in the application file and the information referred to therein has already been considered. 

Response to Arguments
Applicant’s arguments filed on 12/07/2020, in particular on pages 4-6, have been fully considered but they are not persuasive. For example:
At Remarks page number 5, Applicant submits that neither Elshishiny nor Bachand describe an intentional selection of a particular test in which authority corresponding to the authority for the function is required for execution of the test.
However, Examiner respectfully disagrees.

Independent claim 6 as amended, further adds limitation about the authority being information which is required to be acquired to execute the .

Claim Objections
Claims 6, 7, 10 and 11 are objected to because of the following informalities:  
Claim 6: “the function” in lines 10, and 12-13 should be read as – the identified function –
Claims 7 and 10: Dependent claims are also objected for the same reason.
Claim 11: “the function” in lines 10, and 11-12 should be read as – the identified function --
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Elshishiny in view of Bachand (Bachand et al., US 6,101,607).
With respect to claims 6 and 11, Elshishiny discloses: 
A method implemented by circuitry of a test section device and the test selection device comprising: circuitry (i.e., “processor(s)”. see item 204, Fig.1) configured to 
acquire difference information indicating a changed part in a first program (i.e., “Make V1 of source code”, “Make V2 of source code”, “determine code changes”, see Fig.2, S402-S406), 
identify an involved part (i.e., “Impacted code parents” – see Fig.2, step S408,“Determine ASTs and Impacted Code Parents”) indicated by the difference information in a second program (i.e., “user.java”) (see paragraph [0004], “determining a set of impacted code parent(s) of the AST for the second version based upon differences between the first and second versions of the set of source code”) using functions based on the first program (i.e., paragraph [0039], “this change changes what the ‘math.add’ function does when it is called…when the user.java file is executed different output will occur as between V1 and V2…; Also see Fig.4, items 820 “Function add”), and 
select a test (i.e., “test case”) for the second program corresponding to the involved part (i.e., Fig.7, and paragraph [0070], “functionality analyzer 716 performs the following sub-steps: (i) receiving impacted code parents 732 from code change analyzer 718; (ii) receiving the functionality test cases of block 720; (iii) maintaining a mapping between each impacted code parent 732 (for example, a class) and the corresponding functionality test case from block 720; (iv) running the functionality test case”),
wherein the circuitry is further configured to  
identify one of the functions based on the difference information [requiring authority for execution on the basis of the difference information] (i.e., paragraph [0039], “this change changes what the ‘math.add’ function does when it is called…when the user.java file is executed different output will occur as between V1 and V2…; Also see Fig.4, items 820 “Function add”), and 
identify the involved part of the second program corresponding to the function (i.e., “Functionality analyzer 716 identifies the test cases that are impacted by changes in the code and runs them”, see paragraph [0057]).  
select a particular test [in which authority corresponding to the authority for the function is required] for execution of the particular test, [the authority being information which is required to be acquired to execute the function]  (i.e., Fig.7, and paragraph [0070], “functionality analyzer 716 performs the following sub-steps: (i) receiving impacted code parents 732 from code change analyzer 718; (ii) receiving the functionality test cases of block 720; (iii) maintaining a mapping between each impacted code parent 732 (for example, a class) and the corresponding functionality test case from block 720; (iv) running the functionality test case”).  
Elshishiny discloses identifying function and selecting a particular test for execution as addressed above, but does not explicitly disclose the identifying/selecting step requiring authority for execution and the authority being information which is required to be acquired to execute the function.
require authority for execution (i.e., “authorization query” – “allowed”, “not allowed” – see col.7, lines38-46) and the authority being information which is required to be acquired to execute the function by using authorization query (i.e., Fig.2, step 76 – Authorization query at App’N program run-time-> step 86 – Auth’N? YES -> App’N program Executes Program Function; Fig.3, item 80 – Authorization Query Function; Also see col.3, lines 13-17, “… select and set the authorization of each user of the computer system to either grant or deny the user access to the program function”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bachand’s authorization query and the selection for authority into Elishishny’s test cases selection to select a particular test required authority for the function to execute. One would have been motivated to do so to protect program function against unauthorized use as suggested by Bachand (i.e., col.3, lines 28-31, “…calls the program function to be protected against unauthorized use”).

With respect to claim 7, Elshishiny discloses: 
acquire test information including an execution part which is executed in the test (i.e., “Functionality analyzer 716 consults a list of functionality test cases within test cases (functionality, performance, memory footprint) 720…”, see paragraph [0057]), and 
select the test (i.e., “test cases”) corresponding to the involved part on the basis of the test information (i.e., “Functionality analyzer 716 identifies the test cases that are impacted by changes in the code and runs them”, see paragraph [0057]). 


2Docket No. 515886USClaim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elshishiny and Bachand, in view of Sawano (Bachand et al., US 8,826239B2).
With respect to claim 10, Elshishiny modified by Bachand does not disclose, but Sawano discloses: 
output a message indicating that a test for the second program corresponding to the involved part [has not been selected when the test for the second program has not been selected] (i.e., “display the run queue to user”, “set up run queue with test cases from test case list “, see Fig.4, step 310-350) and Sawano further discloses output message/display test run result (i.e., step 350).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sawano’s output message feature into Elshishiny and Bachand to output /display different information as choice of the user the application including the message that the second program has not been selected when the test for the second program has not been selected.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deng et al., (US8,276,123B1) discloses adaptive regression test selection within testing environments in order of decreasing safety assurances and increasing precision;
Maharana et al., (US8,806,450B1) discloses test selection correspond to change functions in the source code.
Applicant’s arguments with respect to claims rejection have been fully considered but they are not persuasive.  Applicant's amendment necessitated additional clarification and/or the new ground(s) of rejection presented in this Office action.   
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192